             Case 2:20-cv-00714-EFB Document 6 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND ALFORD BRADFORD,                            No. 2:20-cv-0714-EFB P
12                         Plaintiff,
13              v.                                        ORDER
14    S. GEE, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. In addition to filing a complaint, he has filed a request for leave to proceed in

19   forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has not, however, filed his application for

20   leave to proceed in forma pauperis on the form used by this district. Once plaintiff files a proper

21   application for leave to proceed in forma pauperis, the Clerk of the Court will order CDCR to

22   submit the required trust account statement directly to the court.

23             Accordingly, IT IS HEREBY ORDERED that:

24             1. Plaintiff’s application to proceed in forma pauperis (ECF Nos. 4 & 5) is denied without

25   prejudice;

26             2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

27   Forma Pauperis By a Prisoner; and

28   /////
        Case 2:20-cv-00714-EFB Document 6 Filed 05/18/20 Page 2 of 2

 1          3. Plaintiff shall submit, within thirty days from the date of service of this order, a
 2   completed application to proceed in forma pauperis. Plaintiff’s failure to comply with this order
 3   may result in dismissal of this action.
 4   DATED: May 18, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
